UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2016 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 001-34850 30-0278688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S.Employer Identification No.) 101 North Cherry Street Suite 501 Winston-Salem, NC 27101 (Address of Principal Executive Offices)(Zip Code) Registrant’s telephone number, including area code: 336-331-4000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. New Senior Secured Credit Facilities On December 12, 2016, Primo Water Corporation and certain of its domestic subsidiaries (the “Companies”) entered into a credit agreement (the “Credit Agreement”) with the lenders party thereto and Goldman Sachs Bank USA, as administrative agent and collateral agent for the lenders, providing for: ● a five-year $186 million term loan facility (the “Term Loan Facility”) the proceeds of which were used to finance the merger, including payment of the cash portion of the merger consideration, retirement of certain indebtedness of Glacier in connection with the merger, and payment of existing indebtedness and certain costs and expenses related to the transactions; and ● a five-year $10 million revolving loan facility (the Revolving Facility”, and together with the Term Loan Facility, the “Credit Facilities”), the proceeds of which will be used for, among other things, working capital, capital expenditures and general corporate purposes. The Credit Facilities are subject to customary borrowing conditions. Interest and Fees.
